Situation of people with disabilities
The next item is the report by Mrs Lynne, on behalf of the Committee on Employment and Social Affairs, on the situation of people with disabilities in the enlarged European Union: the European Action Plan 2006-2007.
rapporteur. - Mr President, I am pleased to have been given the opportunity to be Parliament's rapporteur on the disability action plan. I worked closely with disabled people's organisations, the Commission and fellow MEPs, and I should like to thank the shadow rapporteurs very much for their cooperation. I should also like to thank the Secretariat and I extend my special thanks to the European Disability Forum. I also sought advice from another 100 disability organisations across the European Union. I sincerely hope the report reflects the fact that it was produced not just by me but by the whole committee.
I welcomed the Commission communication, but I felt there were some areas that could be strengthened. With regard to employment in particular, it is essential first and foremost to implement existing legislation, particularly the 2000 Employment Directive. I know the Commission is monitoring that closely.
However, certain grey areas need to be clarified, such as reasonable accommodation or reasonable adjustment. It is also vital that trade unions inform people of their rights under anti-discrimination legislation. However, whatever we do in terms of employment, it is of little use to disabled people unless they have access to the built environment or to transport facilities. That is why one of my demands is further legislation on bus and coach travel, similar to that for air travel. I know the Commission is looking at that as well.
Education and training are also the key to integration. I have always said that Member States should work towards including children in mainstream education wherever possible, but, at the same time, recognising that some children may not thrive in that atmosphere, especially if there is no proper back-up. Children's needs must come first.
We also have to address access to information technology. That means accessible websites. At the moment, 80% of public websites are not accessible and we must ensure all documents are in accessible formats, particularly Commission and EU documents.
We must also ensure that disabled children and adults have access to sporting facilities. However, one of the most important areas is the deinstitutionalisation of disabled people, but this needs a sufficient level of Community-based quality services. We must also destigmatise people with mental health problems.
When we talk about disability, we must remember that we are talking about all forms of disability: people with mobility problems, hearing impairments, visual impairments, mental health problems, learning disabilities, chronic illnesses and other, hidden, disabilities. That is why I called in my report for a definition of disability. I welcome the Court of Justice ruling of 11 July, but we must take this forward.
Another milestone was agreement earlier this year on the United Nations Convention on the Rights of People with Disabilities, for which I was Parliament's rapporteur. However, we must campaign now for the swift signing and ratification of the Convention.
We must also continue our campaign for a specific disability directive under Article 13 to outlaw discrimination on access to goods and services. I make no apology for mentioning this repeatedly, and I have called for it in my report yet again.
There is no point in paying lip service to disabled people's rights. We have to continue the fight for all EU citizens, disabled or non-disabled, to be treated equally.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, I should like to thank Parliament and in particular the rapporteur, Mrs Lynne, for including this important issue on the agenda of today's plenary session. I am pleased that Parliament and the Commission have very similar opinions on the issue of disability. I should especially like to thank Parliament for its support in developing and implementing the European strategy for the disabled.
This is not solely about providing disabled people with the opportunity to exercise their rights, the right to human dignity, to equal treatment, to freedom from dependence on others and to full integration in the community. Disabled people must be given the chance to develop their skills, to take part in the life of the community and to be economically active. The Commission action plan for equal opportunities for the disabled provides a strategic framework for establishing current priorities. As Mrs Lynne's report emphasises, the Community's policies and activities influence the situation of the disabled in a variety of ways. In 2003 the Council therefore recommended to the Member States that they comply in full with the action plan when drawing up their policies.
At the end of 2005, I attended a meeting on equal opportunities for the disabled, which launched the second phase of the EU action plan for the disabled 2006-7 and which is addressed in the Lynne report.
First let us look at where things currently stand. The figures available to the Commission tell their own story. There are 44.6 million people of working age - that is to say, every sixth EU citizen - with a long-term health problem or disability, according to their own assessment. Employment among the disabled is no more than 40%, as opposed to 64.2% among those without a disability. Even among those with disabilities that are relatively less serious, the employment rate is less than 50%. It has been established that the 43.7% of disabled people could work if they were given adequate assistance. The Commission's programme for 2006-7 seeks to address this situation. On a practical level, resources must be created to enable the disabled to exercise their rights, to have the same chances to vote as those without a disability, to make decisions on their own lives, to take part in the economic activities of life, to fulfil their potential in their personal and working life and to perform their duties just like any other citizen.
Against this backdrop, four priority areas have been established for 2006-7. In its spring 2006 meeting, the Council also prioritised higher rates of employment and working activities for the disabled. The key point of next year's European Action Plan must be access for the disabled to high-quality, affordable services. Disabled access to material values and services is absolutely vital to ensuring that they exercise their rights as citizens and to guaranteeing their independence. The Union must be capable of better analysing and identifying the development of factors influencing the situation of the disabled. This Action Plan has already yielded positive results. The first European legislation specifically relating to the disabled has been adopted. This law on the rights and obligations of the disabled in the area of air transport has been mentioned by the rapporteur. Legislation relating to the new structural funds guarantees the rights of the disabled to access to Community-funded projects and lays down that the principle of access must be upheld at all stages of the fund's activity.
The adoption of the UN Convention on the rights of the disabled is an event of historical significance. The European Community has for the first time in history signed up to the Convention. With this Convention the fundamental principles of the EU's strategy on the disabled - namely, non-discrimination, equal opportunities and active measures aimed at social integration - have gained solid foundations.
draftsman of the opinion of the Committee on Culture and Education. - I will speak on this item, as our chairman, Mr Sifunakis, has other duties today. However, we and every member of the PSE working party in the Committee on Culture and Education agree on the subject's importance.
The year 2007 will be the European Year of Equal Opportunities, as part of which we must also give attention to disability in education and culture programmes. The new digital technologies, especially relating to the media, can provide equal opportunities for the disabled. It is crucial to use these tools for the advantage of disabled people. The European Union has important multiannual cultural programmes between 2007 and 2013. Our group wants to increase the involvement of people with disabilities in these programmes.
Some weeks ago, I welcomed a group of visitors that included some disabled people. We, Members of this European Parliament, can also act at a personal level. Our possibilities may be modest, but we can invite more disabled visitors to Parliament.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, the European action plan 2006-2007 for people with disabilities identifies a strategy based on the principle of equal access to goods and services for every European citizen. This is a culture that is no longer associated with the idea of passive welfare but with the objective of integration, of active participation in economic and social life and of recognition for the safeguarding of these people's rights. The theme of quality of life takes centre stage, such that people with disabilities may fulfil their expectations while keeping their human dignity. That is why we emphasise the importance, too, of the relationship between the state of people's health and the environment in which they live.
We support the formulation of the following three objectives: to finish implementing the directive on equal treatment in employment and working conditions; to do more to integrate disability-related issues in relevant Community polices; and to improve access for all. Our amendments have highlighted the need for a basically uniform approach in all of the Member States, in terms of transport and mobility, one that ensures that disabled people receive adequate support from the school and education system and within the home, and that also promotes sign language.
It is also crucial to highlight the need to establish and enforce high European standards on quality in the social services, because the quality and fullness of people's lives in the future will depend on the quality of service that they receive. We therefore hope that ever more concrete, practical acts will follow on from the statement of principle. Finally, I am grateful to the rapporteur, Mrs Lynne, for her work.
Mr President, the report by my honourable friend Mrs Lynne, whom I should like to congratulate on a cohesive and integrated piece of work, lays down the basic principles which the policy of the European Union and of the Member States needs to follow as far as disability is concerned.
I should like to refer in particular to the safeguarding of accessibility for people with disabilities to the built environment. We need to remove the obstacles which prevent people with disabilities from participating in economic, social and cultural life. In precluding their natural access to goods and services, we are not only marginalising an important section of the populace, but also, at the same time, we are causing significant economic damage, as we are excluding them from the labour market and economic life in general, pushing them into a life on benefits, which cannot but be harmful.
In addition, although I consider that mainstream education is a fundamental right of people with disabilities and makes a decisive contribution to their unimpeded integration into society and towards combating stigma and discrimination, we must not overlook the need to support special education structures as and where necessary.
Similarly, I should like to stress the importance of the problems of mental health and the handicaps it causes and to underline the need to promote the mental health of the populace.
I also wish to mention and to add that the adoption of a common definition of disability at European level will greatly facilitate the recognition of the common issues of people with disabilities for the purpose of adopting policies at European level which will give greater added value to national social policies in a sector which still - to a significant degree - comes within the jurisdiction of the Member States.
Finally, I wish to convey two points on behalf of my honourable friend, Mr Sifunakis, who drafted the opinion: firstly, the Commission must increase the involvement of people with disabilities in the new multi-annual programmes for the next budgetary period and, secondly, there must be a corresponding improvement in sports facilities.
on behalf of the ALDE Group. - (LT) I would like to congratulate the rapporteurs, who have thoroughly studied and presented recommendations on one of today's most pressing social issues - the full integration into our society of people with disabilities. I support the numerous recommendations of those who prepared the report, which show that today there are still quite a few problems in this area. I would like to draw attention to some of them. Modern information technologies, the Internet and digital television open entirely new possibilities for adapting information to each user, with regard to his/her needs and potentials. These include wider use of subtitles and sign language on television, specially adapted workstations for disabled people and suitably adapted Internet interfaces, especially for public websites. We must encourage and ensure that all these possibilities are implemented. When new buildings are being designed, appropriate attention should be paid to the disabled. In future, improved transport systems will increase the mobility of these people. It is essential that these specialised needs be considered each time, especially when European Regional Development Fund and Structural Fund grants are being put to use.
National law should be improved in parallel, removing all discriminatory provisions that are not in keeping with Article 13 of the Amsterdam Treaty. Further efforts should be made to renounce the medical model of disability and to replace it with a social model. It is most important that, in educating the public, all means adopted be accompanied by common efforts to eliminate stereotypes and preconceived notions in regard to the disabled. Only the coordinated and all-embracing efforts mentioned in the report will enable improved results to be obtained more rapidly.
on behalf of the GUE/NGL Group. - (PT) It is crucial that the noble promises of the Commission and the Member States to defend the rights of the disabled do not remain just rhetoric. More effective action must be taken, the existing legislation in this area must be effectively complied with and human rights for all must be guaranteed. We commend the rapporteur Mrs Lynne on her work and wish to underline the importance of the recommendations contained in her report, to which we contributed some proposals.
We would like to highlight the effective application of the legal framework for equal treatment in employment, access for all to public transport and to new information technology, and the elimination of architectural barriers. We once again call for a specific directive on disability to be drawn up, based on Article 13 of the Treaty, and for the UN Convention in this area to be ratified and signed.
I also wish to call for the Member States to focus more on disabled children and young people and their education, as well as the inclusion, wherever possible, of disabled students in mainstream education, taking account of the specific support required to meet the special educational needs of the pupils. Lastly, I should like to call for special focus on severely disabled people and their families.
on behalf of the UEN Group. - (PL) On behalf of the Union for Europe of the Nations Group I should like to thank Mrs Lynne for her excellent work. We are today dealing with an issue that is a measure of our humanity. Every time a disabled person is discriminated against, it is an attack on human rights and dignity.
The concept of the disabled being able to enjoy their full rights as citizens must become more than fine-sounding words. It must be recognised that much has been achieved in this area over recent years. Nonetheless, it is still far too often the case that disabled people feel they are second class citizens.
Integrating the world of disabled people with the rest of society represents a considerable challenge for the Member States. All kinds of barriers have to be removed. I mean here not only to the built environment and transport facilities, but also to access to work, medical care, social care, education, culture and sport for example. The issue of disability amongst children and young people is especially important. Disabilities can be physical, mental, acquired, or congenital. But I would also like to draw attention to the situation of those individuals who have become less able because of their advancing years.
I am confident that the action taken by this House on this matter will lead to improved living conditions. This is not charity. It is our duty.
on behalf of the IND/DEM Group. - (PL) Madam President, the report on the situation of people with disabilities in the enlarged European Union is actually more of a wish list for improving the quality of life of the disabled than a factual account and analysis of their present situation. In addition to the obvious issues relating to the built environment and transport, action is urgently needed to provide financial support for employers and compensate them for the losses they incur by employing disabled people who are less productive in the workplace.
The issue of ongoing support of the educational process for the disabled and their carers is both a tremendous opportunity and a problem for families with disabled members. Making it possible for parents to stay at home for the necessary time and awarding them financial support so that they can live with dignity would be a step in the right direction. The European Union ought to make a commitment in this regard and ensure that the necessary resources are available.
An order of priority for activities should be assigned to all guidelines aimed at improving the situation of the disabled, so that our aid and efforts do not become empty political declarations. In addition, the disabled need the certainty that the Member States of the Union are supporting them by imposing harsher punishments for offences against the disabled.
(ES) Madam President, Commissioner Špidla, ladies and gentlemen, this is an important day for this House and I would therefore like to congratulate Mrs Lynne on her report, because we are taking a further step in our task of building a Europe of opportunities.
By means of a broad agreement, we shall approve new measures today that will represent progress in terms of equal opportunities for people with any kind of disability.
I believe that this new European Action Plan 2006-2007 is a great challenge in terms of eliminating any kind of discrimination and, furthermore, it tackles the needs of people with disabilities throughout Europe.
I shall highlight several issues. Firstly, it intends to establish a general framework for equal treatment in work, not just in terms of education and access, but also promotion and lifelong learning.
Secondly, it undoubtedly improves the conditions and rights for passengers with disabilities using air, sea and land transport. I must warn you, however - as I have done in the report - of the need not to create a new and so far non-existent barrier: the economic barrier. To oblige people with disabilities to be accompanied is positive in terms of improving the quality of their journey, but it would not be a positive thing for the disabled person to have to pay for the ticket of the person accompanying them, since that would mean those people having to pay for two tickets, while the rest of us would only have to pay for one.
Thirdly, the improvement in access to new technologies. There is no question that new technologies should break down many barriers for people with disabilities, provided that we achieve universal access to them and provided that technological advances take these people into account from the outset of their design stage.
Fourthly, we need integrated and coordinated responses to disability amongst children and amongst people who are already suffering other forms of discrimination, such as women and the elderly.
Finally, the prevention of work risks. We have opted for a broad agreement on work-related risks, which has already been presented in this House, and which the Commission has not yet taken up - and I would remind you of this, Mr Špidla - and in which particular attention will have to be paid to the possible risks faced by people in the workplace.
I would also like to stress the extremely important role played by disabled people's associations.
There is no question that this is a great challenge and that it represents progress towards achieving the Europe of opportunities that we all want to see.
I join with the rapporteur in reiterating Parliament's support for a comprehensive non-discrimination directive on disability under Article 13. The Portuguese Presidency promised it to us in 2000, as did the former Commissioner for Employment and Social Affairs in 2003. Four years later and unless there is action, the Commission will continue saying that there is a hierarchy of discrimination, which none of us can accept.
Secondly, I welcome the action plan's emphasis on moving beyond employment rights to social care. I call on the Commission to undertake this work with a genuine spirit and commitment towards an independent lifestyle for people with disabilities, to the right to personal assistance and to the right for disabled people and disabled children and their parents to choose mainstream provision, whether that is education or housing, not only employment.
Thirdly, we can do much more on the international front in external assistance. We claim to adopt a human rights approach to disability. Let us do more within our human rights programmes worldwide. We have not done enough regarding the human rights of disabled people in assessing candidate countries for accession to the European Union. We can do better in that area. We should not only move swiftly to ratify and sign the draft UN Convention on People with Disabilities but work with third-country governments to make sure they do too.
Finally on PPE-DE Group's Amendment 5, I am outraged that the Conservatives should try to withdraw the part of my text suggesting that the Commission should be required to monitor the participation of people with disabilities in their programmes. We should not just talk about participation, we should make it happen. The PPE-DE Group should withdraw that amendment.
Madam President, the European Union is a society of shared values. One way by which we judge our success as a society is how we address the issues facing the most vulnerable members of our society.
Last year, as rapporteur on the Commission paper on demographic change, I was invited to speak at a special conference on disability in Graz during the Austrian Presidency. The banner on the platform behind me said simply: Leben wie andere auch - to live the same as other people. In English the translation of the word 'leben' is not just 'to live' but 'to have a life', and it should be the aim of our society to help all members of society to live and to have a life like every other member of society.
UK Conservatives are not persuaded that we need more EU legislation to secure this aim, but we do believe that we need the whole of society to embrace it. We need not just a welfare state, but a welfare society, in which communities recognise their responsibilities for the support of all members of those communities.
Governments cannot do everything, but they can become enablers of individual choice, helping people with disabilities to do what they themselves want to do by removing the barriers that stand in their way - barriers in education, employment or simply in getting from A to B. Governments can also promote and enable a culture of independence rather than dependence. Support for people with disabilities is not just about care: it is about support for their desires to fulfil their lives and to live in the same way as other people.
We welcome this thoughtful own-initiative report on this important subject, we shall of course be supporting it, and we congratulate the rapporteur.
(Beginning of speech off-microphone) ... particularly what the Commissioner was just saying about how close together the Parliament and the Commission are in terms of disabled people's rights.
Commissioner, you talked about the accessibility of services. Of course, we can only have accessibility of services if we have a specific disability directive. I am pleased that Richard Howitt and many other Members brought that up as well. I would like some sort of commitment today as regards a timescale of when you might be bringing that forward, Commissioner. I welcome what you were saying about structural funds. It is very important that we have a disability criterion in the structural funds. I am very pleased that it is in there now.
One of the Members here also talked about mainstreaming. It is very important that we should have that.
Mrs Tzampazi, thank you very much for all your support and work. We have worked very closely on this. It is very right to talk about the European Year of People with Disabilities and to build on that.
Unfortunately, I have not had enough time to talk about education and training. There are so many points that I would like to mention, but really the bottom line is a specific disability directive.
Ladies and gentlemen, I would like to thank you for the debate, which I have followed with interest. I feel that Mrs Lynne's conclusion corresponds to the situation on the ground and I was delighted to learn of the committee's view that the opinions of Parliament and the Commission are very close to one another.
The most important principles, namely those of non-discrimination and active inclusion, were raised and some issues were clarified or followed from a number of different perspectives in the debate. As several speakers have mentioned changes to the European legal framework, I should like to point out that a feasibility study will be completed this year on how to improve the EU legal framework on the disabled.
Honourable Members, perhaps it is also appropriate to mention that 2007 is the Year of Equal Opportunities, which in my view provides a good opportunity to mobilise the Community.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
(IT) I give my full support to the Lynne report, insofar as it has succeeded in addressing a broad range of the problems affecting the world of disabilities, as diverse as it is, and has proposed actions and instruments that are sufficiently appropriate to meet the associated requirements in terms of people's lives, relationships and place in society.
I should also like to express the hope, in this House, that the statements of principle, which I support, will pave the way for ever more concrete, practical acts on the part of the Commission and that 'people with disabilities' (or, if one prefers, 'people with different abilities') might achieve their life goals while keeping their human dignity. With the work done by the rapporteur in our parliamentary committee, the text on which we are preparing to vote successfully summarises, among other things, the social needs arising from the various national situations.
I would stress, in this respect, that it is advisable for the Member States of the European Community to adopt a basically uniform approach, so as to prevent unjustified inequalities from materialising among Europeans in this regard just because they come from different parts of Europe.
(HU) People with disabilities in Europe today face particular difficulties and discrimination at several levels. In most places even basic, unobstructed mobility has not been made possible, not to mention social integration. It is important for this to be made known: independent living does not only mean that one is simply a member of society, but that one is just as much a member of society as anyone else. Every policymaker and decision-maker should give this matter due consideration.
People living with disabilities make up 10% of Europe's population, and therefore their integration and ability to function is not merely a social question but a mutual interest, since the creation of workplaces for disabled people, and their involvement in lifelong education and vocational training contributes not only to improving their living conditions, but to the development of the economy of Europe as well.
Finding an approach to the question is problematic as well, and not only because statistical data in this area are inadequate. People with disabilities certainly constitute a diverse, far from homogeneous group, and therefore the numerous challenges in this area require an integrated, gender-based approach; this point must be taken into consideration at every level of policymaking. What is more, as in many other areas, the situation of women living with disabilities is often more disadvantaged than that of men with disabilities, and women are more often the victims of poverty and social exclusion. This must be taken into consideration in the wide range of programmes and measures.
(SV) The June List believes that it is completely unacceptable for people with disabilities to encounter prejudices, unhelpful special treatment and limited opportunities. Such experiences are not in accordance with our view of the EU as a union of values.
The European Parliament's and the Council's Regulation of 5 July 2006 constitutes progress, then, and clarifies something that should be self-evident, especially since we have a common internal market: namely, that people with disabilities should have the same rights as other citizens where flying is concerned.
Sweden is a pioneering country when it comes to the rights of people with disabilities. Far-reaching EU legislation, involving detailed perspectives on how people with disabilities are to be treated, might have placed a question mark over the successful Swedish reforms of the Seventies and Eighties. Let us, then, do without detailed regulation and instead state clearly and unambiguously that society, trade and industry and the rest of us as individuals should treat people with disabilities exactly the same as other people.
Let us, in conclusion, practise some self-criticism. The EU institutions present reports on the rights of people with disabilities but cannot, at the same time, ensure that all EU buildings are fully adapted for their purposes. Nor are the European Union's websites and documents accessible in suitable formats to people with disabilities, especially the visually impaired. When do the Quaestors in the European Parliament and the relevant EU authorities intend to take action on these urgent issues of such close concern?